Citation Nr: 1626478	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an undiagnosed illness to include as due to Gulf War syndrome manifested by skin conditions, headaches, respiratory conditions (including sleep apnea), neurological conditions, gastrointestinal conditions, irritable bowel syndrome, chronic fatigue syndrome, and fibromyalgia.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Appellant & his wife




ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971 and November 1990 to May 1991, with service in Southwest Asia during the Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the Veteran's claim for service connection for an undiagnosed illness to include as due to Gulf War syndrome.

The Veteran contends that he has several conditions related to Gulf War syndrome; including: skin conditions, headaches, respiratory conditions (including sleep apnea), neurological conditions, gastrointestinal conditions, irritable bowel syndrome, chronic fatigue syndrome, and fibromyalgia.  The Veteran has submitted treatment records from private treatment providers that show complaints and treatment for these various conditions over the last several years.  However, there is no opinion on etiology that can be used to determine whether service connection based on Gulf War syndrome is warranted.  There are several annual examinations from the early 1990s and a VA examination dated in January 1993; however, several of the conditions the Veteran claims are the result of Gulf War syndrome were not assessed in those examinations and, moreover, many of the symptoms did not manifest until after those examinations.  There has been no VA examination during the current appeal period.

In light of the Veteran's contentions, his service in the Persian Gulf region during the Gulf War, and current treatment for the symptoms and conditions claimed, the Board finds that remand for a VA examination and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Please obtain all records of all VA and non-VA treatment the Veteran has received for his skin conditions, headaches, respiratory conditions (including sleep apnea), neurological conditions, gastrointestinal conditions, irritable bowel syndrome, chronic fatigue syndrome, and fibromyalgia that are not already of record.

2. Then, arrange for a Persian Gulf examination to determine the nature and likely etiology of the Veteran's disabilities manifested by skin conditions, headaches, respiratory conditions (including sleep apnea), neurological conditions, gastrointestinal conditions, irritable bowel syndrome, chronic fatigue syndrome, and fibromyalgia.  Based on a review of the entire record, examination of the Veteran, and any tests and studies deemed necessary, the examiner should provide opinions that respond to the following: 

a. Are the Veteran's symptoms related to skin conditions, headaches, respiratory conditions, neurological conditions, and gastrointestinal conditions part of a diagnosed disability, or an undiagnosed illness? 

b. At any time since April 2009, has the Veteran carried a diagnosis of irritable bowel syndrome, chronic fatigue syndrome, fibromyalgia, and/or sleep apnea?

c. If the Veteran has a diagnosed disability, is it at least as likely as not (a 50 percent or better probability) that it is a medically unexplained chronic multisymptom illness?  For purposes of this examination, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.

d. If the Veteran has a diagnosed disability that is not medically unexplained, please identify the diagnosis, and indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his active duty service.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. 

3.  Then review the record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MC GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




